Exhibit 10.6

 

FIRST AMENDMENT TO MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS FIRST AMENDMENT TO MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”)
made this 1st day of June, 2004 by and between and AT&T Corp., a corporation
organized under the laws of the State of New York, having an address at 55
Corporate Drive, Bridgewater, New Jersey 08807 (“Assignor”), and MACK-CALI
REALTY CORPORATION, a Maryland corporation, having an address at 11 Commerce
Drive, Cranford, New Jersey 07016 (“Assignee”).

 

RECITALS:

 

A.            Assignee and Assignor entered into that certain Master Assignment
and Assumption Agreement dated April 2, 2004 (hereinafter referred to as the
“Contract”), wherein Assignor agreed to assign and Assignee agreed to accept
assignment of leasehold interests under certain Leases, as more particularly
defined in the Contract.

 

B.            Assignee and Assignor are desirous of modifying and amending the
terms and conditions of the Contract only as set forth in this First Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the parties, each intending to be legally bound
hereby, agree as follows:

 

1.             Previously Defined Terms; Conflict.

 

(a)           All of the capitalized terms not expressly defined in this First
Amendment shall have the meanings ascribed to such terms in the Contract.

 

(b)           All references to “this Agreement” in the Contract shall be deemed
to mean the Contract as supplemented and amended by this First Amendment.  The
Contract and this First Amendment shall be collectively referred to as the
“Agreement”.  In the event of any conflict or inconsistency between the Contract
and this First Amendment, this First Amendment shall control.

 

2.             Section 1.  Agreement.

 

(a)  Section 1(g)(ii) of the Contract is amended by changing the period after
the word “subleasing” in the fifth (5th) line of the section to a semicolon, and
adding the words “and (4) all costs and expenses of any nature whatsoever
expended by Assignee under the Teleport Lease (including, but not limited to,
the rent, additional rent and other expenditures), whether before or after the
date of the sublease.”

 

(b)  Section 1(i) of the Contract is amended to provide that the parties shall
sign at Closing a post closing adjustment letter providing that the parties will
cooperate to make such

 

--------------------------------------------------------------------------------


 

further corrections and adjustments to the closing pro-rations after Closing as
may be appropriate to correct errors and/or to make further adjustments as
additional or revised information becomes available.  Without limiting the
foregoing, the parties acknowledge that the “settle-ups” for taxes and operating
expenses in several of the Properties have not occurred for one or more years
and that the settle-up for the current calendar year is not expected to occur
until 2005.  Assignor shall remain liable for any additional amounts that become
due to, and shall have the benefit of any refunds that become due from, the
various landlords for operating expenses and/or taxes attributable to the period
prior to the Closing Date.  This provision shall survive Closing.

 

(c)           Section l(j)(ii) of the Contract is amended by adding the words
“in lieu of consenting to the assignment to Assignee,” after the word “if” in
the first line.

 

(d)           Section 1 of the Contract is amended to add new subsections l(p)
through l(r) as follows:

 

(p)           With respect to the 437 Ridge Property, Assignor agrees that it
shall be solely responsible, at its cost and expense, for any restoration or
removal required with respect to communications cables or other equipment or
facilities connecting the 437 Ridge Property to other buildings in the complex. 
The parties further acknowledge that the 437 Ridge Property is not separately
metered for utilities from the other buildings in the complex, which are
presently occupied by Assignor or its affiliates, and will not be separately
metered until February 2005.  Until such time as the 437 Ridge Property is
separately metered, so long as the 437 Ridge Property remains vacant, Assignor
shall pay all the utilities for the 437 Ridge Property.  If the 437 Ridge
Property is occupied at any time prior to the time when the 437 Ridge Property
is separately metered, the parties shall seek to agree in good faith on a fair
allocation of utility costs to the 437 Ridge Property, or failing such agreement
shall allocate the utility charges based upon a survey of utility usage by a
mutually acceptable company, the charges for which shall be split evenly between
the parties.  This provision shall survive Closing.

 

(q)           With respect to the 290 Davidson Lease, to the extent that the
Assignee is required to pay to the landlord and/or otherwise expend more than
$750,000 during the initial term of the 290 Davidson Lease for (i) repair and/or
replacement of the HVAC system, (ii) capital expenditures for building systems;
and (iii) other capital expenditures for major items (i.e., structural,
ceilings, lights, parking areas, etc.), whether during or after the term of this
Sublease, Assignor agrees to pay to Assignee an amount equal to fifty (50%)
percent of the excess above $750,000.  This obligation shall survive the closing
and the expiration or earlier termination of the Sublease.

 

(r)            With respect to the 290 Davidson Property, Assignor does not
believe that it has received written notice from the Landlord prior to June 1,
2004 that Assignor has failed to perform its obligations as tenant under the 290
Davidson Lease to maintain the recreational building roof.  If Assignee obtains
written evidence that such belief is incorrect, then Assignor shall be
responsible for any claims of the Landlord related to or arising out of that
failure.  This obligation shall survive closing and the expiration or earlier
termination of the 290 Davidson Sublease.

 

2

--------------------------------------------------------------------------------


 

3.             Section 2(o).  Licenses, Permits and Violations.  Section 2(o) of
the Contract is amended by adding the words, “Except for those violations set
forth on Schedule 2(o),” at the start of the first sentence.

 

4.             Section 7. Miscellaneous.  Section 7(n) of the Contract is
amended by adding the following additional sentences immediately before the last
sentence of the subsection:  “Assignor represents and warrants that it has sole
title to the furniture free of security interests, liens and encumbrances. 
Assignor agrees to indemnify and hold Assignee harmless against any claims of
title to or liens or security interests against the furniture.”

 

5.             No Other Revisions to Agreement.   Except as specifically
modified and amended by this First Amendment, all other provisions of the
Contract shall remain the same and in full force and effect.

 

6.             Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this First Amendment, will constitute a complete
and fully executed original.  All such fully executed original counterparts will
collectively constitute a single agreement.

 

[Remainder of page is intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have respectively executed this
Agreement on the date specified below.

 

Date Executed:

ASSIGNOR:

 

 

June 1, 2004

AT&T CORP., a New York corporation

 

 

 

 

By:

/s/ Jack Colasurdo

 

 

 

Name:  Jack Colasurdo

 

 

Title:  Global Real Estate Director

 

 

 

ASSIGNEE:

 

 

 

 

June 1, 2004

Mack-Cali Realty Corporation, a Maryland

 

 

corporation

 

 

 

 

By:

/s/ Mitchell E. Hersh

 

 

 

Name:  Mitchell E. Hersh

 

 

Title:  President and Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------